Appeal by the defendant from a judgment of the Supreme Court, Kings County *630(Aiello, J.), rendered August 22, 1995, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence adduced by the People was legally insufficient to support his conviction is unpreserved for appellate review (see, CPL 470.05 [2]; People v Johnson, 169 AD2d 779). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
O’Brien, J. P., Sullivan, Friedmann and Goldstein, JJ., concur.